Citation Nr: 1720621	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-11 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss prior to September 8, 2014, and an initial rating in excess of 10 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2012 and May 2015. In February 2012, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas issued a rating decision granting service connection for bilateral hearing loss and tinnitus and assigning 0 and 10 percent disability ratings, respectively, effective September 29, 2011 (date of claim). In May 2015, the Appeals Management Center (AMC) issued a rating decision increasing the disability rating assigned for the Veteran's bilateral hearing loss to 10 percent effective September 8, 2014. The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged initial ratings are assigned, and that both remain on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a videoconference hearing before the Board in June 2013. However, the record reflects that he cancelled his hearing request and has not requested another hearing since that time. Thus, the Veteran's hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2016).

This matter was previously before the Board in December 2014. At that time, the claims were remanded for the development of additional evidence and for the RO to consider referring this matter for consideration of an extraschedular rating.


FINDINGS OF FACT

1. Prior to September 8, 2014, the evidence of record demonstrates that the Veteran had an average pure tone threshold of 95 decibels (dB) and a speech discrimination score of 78 percent in his right ear and an average pure tone threshold of 45 dB and a speech discrimination score of 96 percent in his left ear.

2. From September 8, 2014, the evidence of record demonstrates the Veteran's right ear to have an average pure tone threshold of 31 dB and a speech discrimination score of 30 percent and the Veteran's left ear to have an average pure tone threshold of 29 dB and a speech discrimination score of 84 percent.

3. The evidence of record does not show that the Veteran's tinnitus disability meets the criteria for a rating in excess of 10 percent at any point during the appeal period.


CONCLUSIONS OF LAW

1. The evidence of record does not meet the criteria to establish entitlement to a compensable disability rating for bilateral hearing loss prior to September 8, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

2. The evidence of record does not meet the criteria for a disability rating in excess of 10 percent from September 8, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

3. The evidence of record does not meet the criteria for a rating in excess of 10 percent for tinnitus at any point in the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Veteran's claim to higher initial ratings for bilateral hearing loss and tinnitus stem from his disagreement with the initial ratings assigned after service connection was granted. The United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation or evidence of any prejudicial notice errors in this case. Hence, the notice requirements have been satisfied.

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. VA provided examinations for the Veteran's hearing loss and tinnitus disabilities in February 2012 and March 2015. The Board finds that these examinations are adequate to rate the Veteran's disability and that they are based on a consideration of the Veteran's prior medical history and describe the Veteran's disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In particular, the Board notes that the December 2014 remand directives required VA to obtain additional VA treatment records, request the Veteran to identify and authorize VA to obtain any pertinent non-VA treatment records, provide the Veteran with additional VA examinations of his hearing loss and tinnitus disabilities, and to consider of the propriety of referring these claims to the Under Secretary for Benefits or the Director, VA Compensation Service for a consideration of an extraschedular evaluation. In February 2015, VA requested the Veteran to identify any pertinent non-VA treatment records. The Veteran did not identify any pertinent non-VA treatment records. In March 2015, the VA provided the Veteran with an additional examination to determine the severity of his hearing loss and tinnitus. Finally, in May 2015, VA obtained additional VA treatment records and readjudicated the claim including considering referring these matters for an extraschedular consideration. Therefore, the Board finds that VA has substantially complied with the Board's remand directives and may proceed with adjudication. Stegall v. West, 11 Vet. App. 268, 271 (1998).

2. Increased Rating Bilateral Hearing Loss

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In most cases, evaluation of hearing loss disability requires an examination conducted by a state-licensed audiologist that includes a Maryland CNC controlled speech discrimination test and a pure tone threshold audiometry test. 38 C.F.R. § 4.85. Speech discrimination test results are rendered as percentages and puretone thresholds are rendered in decibels. Id. Speech discrimination and puretone threshold values are derived separately for each ear. Id.

VA regulations define hearing loss as a disability when a veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; when a veteran's auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when a veteran's speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

Rating the severity of a hearing loss disability is a two-step process. First, each ear is assigned a Roman numeral from I to XI. Generally, the Roman numeral for each ear is assigned using Table VI by finding the location on the table where the speech discrimination score meets the average of the veteran's puretone thresholds measured at 1000, 2000, 3000, and 4000 Hz. 38 C.F.R. § 4.85. Second, the Roman numerals for each ear are plotted in Table VII in order to determine the disability rating, rendered as a percentage, applicable to a veteran's hearing loss disability. Id.

In cases where a VA examiner states that it is not appropriate to use the results of the Maryland CNC test for rating purposes in a particular case, Roman numerals are assigned in accordance with Table VIa. 38 C.F.R. § 4.85(c).

A. Entitlement to a Compensable Rating Prior to September 8, 2014

The Veteran is assigned a 0 percent initial rating for his service-connected bilateral hearing loss prior to September 8, 2014. The only medical evidence regarding the Veteran's hearing loss disability during this appeal period is the February 2012 VA examination. The audiometric results of that examination are:




HERTZ



500
1000
2000
3000
4000
RIGHT
80 dB
85 dB
95 dB
100 dB
100 dB
LEFT
30 dB
30 dB
40 dB
50 dB
60 dB

The average pure tone threshold was 95 decibel (dB) in the right ear and 45 dB in the left ear. Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 96 in the left ear.

These results demonstrate that the Veteran had a hearing loss disability, as that term is defined in VA regulations, in both ears. 38 C.F.R. § 3.385. Table VI assigns a Roman numeral V to the Veteran's right ear because the average puretone threshold is 95 dB and the speech discrimination result is 78 percent. Table VI assigns a Roman numeral I to the Veteran's left ear because the average puretone threshold is 45 dB and the speech discrimination result is 96 percent. Table VII assigns a non-compensable (0 percent) disability rating to claimants, like the Veteran, who have one ear assigned a Roman numeral I and another ear assigned a V. 38 C.F.R. § 4.85.

At the February 2012 examination, the examiner also recorded that the Veteran described his hearing loss disability as affecting his life because he had difficulty hearing in his right ear.

Based on this evidence, the Veteran was granted service connection for a bilateral hearing loss disability, rated non-compensable.

The Veteran appealed. In his March 2012 Notice of Disagreement, the Veteran stated that his hearing loss disability had manifested and gotten progressively worse since his military service and that he believed he was entitled to a higher rating than he was assigned. In his May 2012 substantive appeal to the Board, the Veteran stated that his hearing had gotten still worse since his VA examination and caused problems in his social life and marriage.

There are no additional evaluations sufficient to rate the Veteran's hearing loss prior to September 8, 2014.

Based on this evidence, the Board finds that evidence of record does not meet the criteria for a compensable rating. Ratings for hearing impairment are derived by the mechanical application of Tables VI, VIa, and VII. Lendenmann v. Principi, 3 Vet. App. 345 (1992). The application of the appropriate tables, VI and VII, to the results of the Veteran's hearing loss evaluations was described above and yields a non-compensable evaluation, and the Veteran does not describe any symptoms associated with his hearing loss other than difficulty hearing. Consequently, the Board finds that the non-compensable rating currently assigned is appropriate, and no higher rating is warranted prior to September 8, 2014.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule. However, the evidence of record preponderates against the Veteran's claim. Consequently, the benefit of the doubt rule does not apply in this case. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Entitlement to a Rating in Excess of 10 Percent From September 8, 2014

From September 8, 2014, the date of communication from the Veteran's representative in which it was asserted that the Veteran's hearing had worsened, the Veteran has been assigned a 10 percent initial rating for his service-connected bilateral hearing loss.  

The 10 percent initial rating that is currently assigned is based upon the findings reported during a March 2015 VA examination, the only evaluation in the record sufficient to rate the Veteran's hearing loss from September 8, 2014. The audiometric results of the March 2015 examination show that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
30
35
LEFT
35
35
25
25
30

The average pure tone threshold for the Veteran's right ear was 31 dB and 29 dB for his left ear. Speech audiometry revealed speech recognition ability of 30 percent in the right ear and of 84 percent in the left ear.

As an initial matter ,the Board observes that the March 2015 VA examiner indicated it would not be appropriate to use speech discrimination scores in this case. The March 2015 VA examination report contains no indication, however, that use of the Maryland CNC word list would be inappropriate due to language or other difficulty. Furthermore, results from that test were included in the examination report.  Instead, it was the examiner's explanation that the Maryland CNC word list test was invalid based on a 2014 article in the Journal of American Academy of Audiology. However, VA regulations regarding the rating of hearing loss disabilities require the use of the Maryland CNC test unless an examiner indicates that it would be inappropriate to use the Maryland CNC test in the case of a particular veteran. See 38 C.F.R. §§ 3.385, 4.85(a), (c).  As it does not appear the examiner is indicating that use of the Maryland CNC test would be inappropriate in this Veteran's case due to language difficulties, inconsistent speech discrimination scores, or other similar reasons, but rather appears to be an objection to the use of the test as a whole, the Board will consider the Maryland CNC test results provided by the March 2015 VA examination. Notably, as will be shown directly below, this is a favorable finding for the Veteran.

Because the March 2015 VA examiner indicated that using the Maryland CNC test is inappropriate, the Board did consider the evidence first by applying the standards applicable to cases where Maryland CNC testing has been deemed inappropriate, to determine if such would result in a higher initial rating. Under such circumstances, the Veteran's hearing loss disability should properly be found by plotting only his puretone audiometry thresholds in Table VIa and then plotting the resulting Roman numerals for each ear in Table VII. 38 C.F.R. § 4.85(c). Following this procedure, both the Veteran's right and left ears are assigned the Roman numeral I in Table VIa, and Table VII assigns a non-compensable (0 percent) disability rating when both ears are designated with a Roman numeral I. Thus, applying the standards applicable where the Maryland CNC testing has been determined to be inappropriate yields a non-compensable disability rating from September 8, 2014.

When the Veteran's speech discrimination scores from the March 2015 examination are considered, Table VI provides a Roman numeral IX for the Veteran's right ear and a Roman numeral II for the Veteran's left ear. In turn, Table VII yields 10 percent disability rating where a claimant has one ear assigned a Roman numeral II and another ear assigned a Roman numeral IX. The Board finds that this analysis represents the best description of the Veteran's disability picture from September 8, 2014, because it is based on the most complete data (both pure tone thresholds and speech discrimination scores) and it is more favorable to the Veteran's claim than the analysis described in the previous paragraph that relied on the procedures for circumstances where Maryland CNC testing is inappropriate.

At the March 2015 examination, the Veteran stated that he had difficulty hearing in his right ear and had to use his left ear when using a telephone. The examiner recorded that the Veteran reported that his hearing loss had not required hospitalization, had not impacted his work, and had no other unusual features. After considering the foregoing evidence, the Board finds that the evidence of record does not meet the criteria for an initial rating in excess of 10 percent at any point after September 8, 2014.

In finding that the Veteran's service-connected bilateral hearing loss does not warrant a compensable initial rating prior to September 8, 2014, or an initial rating in excess of 10 percent from that date, the Board acknowledges the Veteran's statements which are to the effect that he has difficulty hearing and that his hearing impairment is greater than what is reflected by the initial ratings currently assigned.  The Board also acknowledges that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). To the extent that the Veteran contends his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in right ear, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results. His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Finally, the Board has considered referring this issue to the Director of Compensation Service for a possible extraschedular evaluation. However, the Veteran's description of his hearing impairment only includes examples of situations where the Veteran has some difficulty hearing or understanding speech. These situations include difficulty socializing with others, difficulty understanding his wife, and difficulty using the telephone with his right ear. Recently, the United States Court of Appeals for Veterans Claims (Court) addressed situations like the Veteran's where a veteran's disability features only "the functional effects of decreased hearing and difficulty understanding speech." Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, at *7 (Vet. App. March 17, 2017). Under such circumstances, the Court held that referral for consideration of an extraschedular rating is not appropriate because the rating criteria fully contemplate a hearing loss disability that "results in an inability to hear or understand speech or to hear other sounds in various contexts." Id. Here, the description of symptoms given by the Veteran is a description of situations where he finds it difficult to hear or understand speech. At the March 2015 VA examination, the Veteran denied experiencing other symptoms as a result of his hearing loss and denied that his hearing loss had affected his work or required hospitalization. Consequently, the Board finds that referral for the consideration of an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule. However, the evidence of record preponderates against the Veteran's claim. Consequently, the benefit of the doubt rule does not apply in this case. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



3. Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260. A 10 percent evaluation is assigned where a veteran experiences recurrent tinnitus whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87. A 10 percent rating is the highest schedular rating available for tinnitus. Id.

The Veteran did not report experiencing tinnitus during his active service, and his service treatment records are silent for any complaints, diagnosis, or treatment for tinnitus. The Veteran's post-service treatment records also do not contain symptoms, treatment, or a diagnosis of tinnitus prior to the February 2012 VA examination. At that time, the Veteran stated that his tinnitus began about six months earlier (approximately August 2011). The VA examiner determined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, and the Veteran was service-connected for tinnitus and granted the maximum schedular rating (10 percent) by the Houston RO later that month.

At the March 2015 examination, the Veteran reported that his recurrent tinnitus began while he was in service and that he perceived the sound more in his right ear than his left. The examiner indicated that the Veteran's tinnitus was not impacting the ordinary conditions of daily life, including the Veteran's ability to work. The Veteran also reported that he had become used to the sensation of his tinnitus and that it had not resulted in hospitalization, impacted his ability to work, or demonstrated any other unusual features.

In argument to the Board dated September 8, 2014, and March 27, 2017 the Veteran and his representative specifically argued that the Veteran's tinnitus should be referred for the consideration of an extraschedular rating.

Generally, the Board must consider referral for extraschedular consideration only "[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate." Yancy v. McDonald, 27 Vet. App. 484, 493 (2016). Once the claimant or record raises the issue of whether extraschedular referral is warranted the Board must determine whether the case presents an exceptional or unusual disability picture featuring factors such as frequent periods of hospitalization or marked interference with employment. 38 C.F.R. § 3.321(b)(2016). This determination is a three step analysis. Thun v. Peake, 22 Vet. App. 111, 115 (2008). First, the evidence before VA must present "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. If the available schedular ratings are inadequate, the second step requires a determination as to "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116. If the first two steps are satisfied, then the Board must refer the matter to the Under Secretary for Benefits or the Director, Compensation Service for a consideration of an extraschedular rating. Id.

In this case, the Board finds that the evidence of record does not indicate that the schedular evaluations are inadequate. While the Veteran has been experiencing tinnitus for a very long time according to the March 2015 VA examination, he also reported that he had become used to the sensation and he did not report any unusual features of his tinnitus condition. The record is also silent for any record of consistent complaints or treatment for tinnitus, even in the last five years since his diagnosis. Consequently, the Board finds that the Veteran's tinnitus condition is not so severe or unusual that the schedular criteria are inadequate. Thun, 22 Vet. App. at 115.

Further, the Board finds that the evidence also does not support a finding in favor of the Veteran on the second step of an extraschedular analysis, because the Veteran indicated to the March 2015 VA examiner that his tinnitus has never resulted in hospitalization, marked interference with his employment, or other similar features, and there is no evidence that contradicts this statement in the record. Thun, 22 Vet. App. at 116. Consequently, the Board finds that referral for an extraschedular evaluation is not warranted in this matter.

For the reasons set forth above, the Board finds that the preponderance of the evidence does not meet the criteria for a rating in excess of 10 percent for the Veteran's tinnitus at any point during the appeal period and that the evidence does not warrant referral for an extraschedular evaluation.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule. However, the evidence of record preponderates against the Veteran's claim. Consequently, the benefit of the doubt rule does not apply in this case. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable disability rating prior to September 8, 2014, for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent from September 8, 2014, for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


